DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Withdrawn Rejections
	Applicant’s arguments filed 11/10/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	The rejection of claims 1-15 under 35 U.S.C. 112(b) as being indefinite are withdrawn in view of Applicant’s amendments to the claims.  Applicant’s arguments to this effect are persuasive.
	The rejection of claims 9, 14, and 15 under 35 U.S.C. 101 are withdrawn in view of Applicant’s cancelation of these claims.  Applicant’s arguments to this effect are persuasive.
	As previously indicated, the prior art does not reasonably teach a composition comprising erythrulose and the specified amount of hydroxyacetophenone as in claim 1.  Accordingly, claims 1-6 as previously examined and new claims 16-19 which depend from claim 1 are in condition for allowance.  New claims 20-26 are drawn to methods which incorporate all limitations of allowable claim 1, and these new claims find support in the specification as filed.  Accordingly, claims 1-6, and 16-26 are in condition for allowance.  

Election/Restrictions
Newly submitted claims 27-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 27-30 are directed to methods, and claims 31-35 are directed to products, neither of which require all limitations of an allowable claim.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  s 27-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The new claims 16-35 also encompass a species, the combination of erythrulose and hydroxyacetophenone in any amounts, which is also nonelected by original presentation.  Had this combination originally been presented in addition to the examined combination of 0.01 to 2% by weight of hydroxyacetophenone in combination with erythrulose, a requirement for election of a single species or combination would have been set forth.  It is not assumed that the combination of amounts as claimed necessarily is useful for any and all broad scope of methods of use, and to search the entire genus including broad range amounts in a composition would not reasonably be extrapolated from a specific method of us (i.e., acne treating).  Accordingly, claims 27-35 which do not include the allowable subject matter and are not structured as linking claims are not eligible for rejoinder at this time since they include both methods not originally claimed as well as products encompassing amounts outside the scope of the originally claimed and indicated allowable product.  

Status of the Claims, Summary
Accordingly, claims 1-6 and 16-35 are pending, with claims 16-35 being new.  Claims 27-35 are withdrawn, and claims 1-6 and 16-26 are under current examination with claims 20-26, in effect, having been rejoined.  It is noted that new claims 16-19 depend from allowable claim 1, and claims 20-26 require all limitations of allowable claim 1.  Had they been originally presented, the method claims would have been restricted, however, since they were not presented until an indication of allowable subject matter for corresponding product claims, the method claims indicated allowable have been, in effect, rejoined.


Rejoinder
Claims 1-6 and 16-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 20-26, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 27-35, directed to the invention(s) of nonelected product and process claims do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between the product and method claims including the combination of erythrulose and the requisite amount of hydroxyacetophenone as elected by original presentation and outlined above is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 27-35 are CANCELED.
Conclusion
Claims 1-6 and 16-26 (renumbered1-17) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617